Citation Nr: 1500002	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California. 

In correspondence dated in August 2013, it appears that the Veteran has requested entitlement to an automobile allowance.  The issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for a bilateral eye disorder, on the merits, and for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  By rating action dated in September 2005, the RO denied service connection for a bilateral eye condition; the Veteran did not submit a timely notice of disagreement and new and material evidence was not received during the relevant appeal period.

2.  Evidence received since the September 2005 rating decision that denied service connection for a bilateral eye condition relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The unappealed September 2005 RO decision that denied service connection for a bilateral eye condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).
 
2.  The additional evidence received since the September 2005 rating decision that denied service connection for a bilateral eye condition is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board is reopening the previously denied claim of service connection for a bilateral eye disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the foregoing, the Veteran does not require further assistance to substantiate the claim.

Reopening Bilateral Eye Disorder

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A September 2005 rating decision denied the Veteran's claim of service connection for a bilateral eye disorder.  The RO denied the Veteran's claim as the service treatment records had not shown treatment for any eye condition, and his visual acuity at separation was noted to be 20/20 bilaterally.

The Veteran did not timely submit a notice of disagreement within one year of the September 2005 decision.  No relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); cf. 38 C.F.R. § §§ 3.104(a), 3.156(b), 3.160(d), 20.302 (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.   Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the September 2005 rating decision, the evidence of record included the Veteran's available service treatment records, which were silent as to any reports of or treatment for an eye disorder during his period of active service.  However, the Veteran's service treatment records did show that in February 1977, the Veteran was hit in the head by a ladder causing a one centimeter swollen area in the frontal area of the head with tenderness.  The assessment was trauma to the head.  The service treatment records also included a record dated in April 1977, which showed that the Veteran sustained a head trauma after running into an air vent wherein he experienced an open superficial laceration.  The assessment was soft tissue trauma of the frontal lobe.

Following the September 2005 rating decision, in February 2009, the Veteran sought to reopen his claim.  In his September 2012 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran described that during service aboard the U.S.S. Saratoga, he sustained head injuries in February and April 1977.  He also described that the ship was in constant need of repairs, and he had been volunteered to sand and file off old paint from the sides of the vessel to be painted later.  He explained that he sustained injury to both eyes when paint chippings stuck to his pupils.

VA outpatient treatment records dated in April through July 2005 (added to the Veteran's Virtual VA claims file in May 2012), show that the Veteran reported decreased visual acuity, occasional flashes and floaters, itchy and watery eyes, and light sensitivity, bilaterally for a few years which were stable.  Assessments included dry eye symptoms, retinal hole surrounded with flat white cuff and pigment and atrophic holes, chorioretinal scars, lattice,  talc retinopathy with rake defects, suspect glaucoma, arcus, and presbyopia.

A VA outpatient treatment record dated in February 2009 shows that the Veteran was assessed with constant headaches reported to be related to eye problems.  A diagnosis of lattice retinal degeneration, nuclear sclerosis, and retinal hole were said to be noted in remote data.  He was to consult to eye clinic.

The Board notes that service connection has been established for migraine headaches.

In light of the evidence associated with the record following the September 2005 rating decision, the Board finds that the newly received evidence pertains to an element of the claim that was previously found to be lacking.  In this regard, the medical evidence of record shows that the Veteran has been given assessments of current eye disorders.  Moreover, there is a suggestion that the Veteran's eye disorders may be related to his headaches, and service connection has been established for migraine headaches.  The new evidence, when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a bilateral eye disorder.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a bilateral eye disorder is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

Bilateral Eye Disorder

In reopening the Veteran's claim of service connection for a bilateral eye disorder, the Board finds that the issue must be remanded for further development of the record so as to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

As indicated above, the Veteran has been diagnosed with various eye disorders.  Service treatment records show that he sustained head trauma on two occasions in 1977.  His Report Of Separation From Active Duty (DD Form 214N) also confirms service aboard the U.S.S. Saratoga.  Post-service treatment records show that the Veteran has been assessed with constant headaches potentially related to eye problems.  As such, the Board finds that a VA opinion must be obtained to determine whether the Veteran has a current bilateral eye disorder that is either related to his period of active service, including the in-service head traumas and any duties performed aboard the U.S.S. Saratoga; as well as whether the Veteran's has a current bilateral eye disorder that is secondary to the service-connected migraine headaches.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  As such, on remand, the Veteran shall be scheduled for a VA eye disorders examination.

Right Knee Disorder

In his September 2012 VA Form 9, the Veteran asserts that he sustained multiple right knee strains during his period of active service.  He explained that he was injured while playing on the staff football team for six months.  He also reported injuring his knee while aboard the U.S.S. Saratoga in June 1977.

The Veteran's service treatment records do not show treatment for a right knee injury during his period of active service.

Following service, a VA outpatient treatment record dated in September 2005 (four years prior to filing a claim for VA benefits) shows that the Veteran reported a history of bilateral knee pain since 1977.  VA outpatient treatment records dated from February 2009 to April 2009 show that the Veteran was assessed with right knee chrondromalacia patella, and was said to have right knee pain from overuse by favoring the left leg.  Treatment records also show that the right knee is manifested by degenerative arthritis.  Service connection has been established for lumbar stenosis and radiculopathy of the sciatic nerve of the right and left lower extremities.

In light of the reported history of right knee symptoms since service, and given the 
possible relationship between a service-connected disability causing favoring or overuse of the right knee, the Board finds that a VA opinion must be obtained to determine whether the Veteran has a current right knee disorder that is either related to his period of active service or to a service-connected disability.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83; Allen v. Brown, 7 Vet. App. 439 (1995). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted eye and right knee disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA eye examination with an ophthalmologist.  The examiner must be provided with the Veteran's claims file and a copy of this Remand for review prior to conducting the examination.  The examiner shall indicate in the report whether or not the claims file was reviewed.  All diagnostic tests and special studies deemed necessary by the examiner must be accomplished.

The examiner is requested to specify whether the Veteran currently has a bilateral eye disability.  

If so, the examiner is requested to provide an opinion as to whether it is at least as likely as that the disability is etiologically related to the Veteran's period of active service, to specifically include the two incidents of head trauma in 1977 and his reported duties aboard the U.S.S. Saratoga which are said to have included sanding and filing old paint from the sides of the vessel resulting in paint chippings being stuck to his pupils.

The examiner is also requested to provide an opinion as to whether it is at least as likely as that any current bilateral eye disability either (a) was caused (in whole or in part) by the service-connected migraine headaches, or (b) is aggravated (permanently worsened) by the service-connected migraine headaches.

If the Veteran's current bilateral eye disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular eye disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

If the VA ophthalmologist determined that the Veteran undergo additional diagnostic testing (i.e., Traumatic Brain Injury evaluation), the agency of original jurisdiction shall schedule the Veteran for such testing.

3.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination with a physician.  The examiner must be provided with the Veteran's claims file and a copy of this Remand for review prior to conducting the examination.  The examiner shall indicate in the report whether or not the claims file was reviewed.  All diagnostic tests and special studies deemed necessary by the examiner must be accomplished.

The examiner is requested to specify whether the Veteran currently has a right knee disability.  

If so, the examiner is requested to provide an opinion as to whether it is at least as likely as that the right knee disability is etiologically related to the Veteran's period of active service.

The examiner is also requested to provide an opinion as to whether it is at least as likely as that any current right knee disability either (a) was caused (in whole or in part) by the service-connected lumbar stenosis and/or  radiculopathy of the sciatic nerve of the right and left lower extremities, or (b) is aggravated (permanently worsened) by the service-connected lumbar stenosis and/or radiculopathy of the sciatic nerve of the right and left lower extremities.

If the Veteran's current right knee disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a right knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


